Dismissed and Memorandum Opinion filed August 18, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00640-CR
____________
 
JOHNNY JOE SALAZAR, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 183rd District Court

Harris County, Texas
Trial Court Cause No. 1285000
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to burglary of a habitation
with the intent to commit theft.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on June
17, 2011, to confinement for three years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)